Title: From Alexander Hamilton to James McHenry, 29 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York July 29. 1799

I have the honor to acknowlege the receipt of your letter of the 25 instant inclosing a warrant for the execution of Serjeant Hunt.
I have reflected carefully on the point submitted to our joint consideration, and upon the whole I incline to the side of Forbearance.
The temper of our country is not a little opposed to the frequency of Capital punishment. Public opinion, in this respect, though it must not have too much influence, is not wholly to be disregarded. There must be some caution not to render our military system odious by giving it the appearance of being sanguinary.
Considering too the extreme lenity in time past, there may be danger of shocking even the opinion of the army by too violent a change. The idea of cruelty inspires disgust, and ultimately is not much more favourable to authority than the excess of lenity.

Neither is it clear that one example so quickly following upon the heels of another, in the same corps, will materially increase the impression intended to be made or answer any valuable purpose.
If for any or all of these reasons the utility of the measure be doubtful in favour of life it ought to be foresworn. It is the true policy of the Government to maintain an attitude which shall express a reluctance to strike united with a firm determination to do it whenever ⟨it⟩ shall be essential.
It is but too certain, that it will not be long before other instances will occur in which the same punishment will be decried for the same offence. To disseminate the examples of executions, so far as they shall be indispensable, will serve to render them more efficacious.
Under these impressions if I hear nothing to the contrary from you by the return of the Post I shall issue an order to the following effect “That though the President has fully approved the sentence of Serjeant Hunt and from the heinous nature of his conduct considers him as a very fit subject for punishment—yet being unwilling to multiply examples of severity, however just, beyond what experience may shew to be indispensable and hoping that the good faith and patriotism of the Soldiery will spare him the painful necessity of frequently resorting to them, he has thought fit to authorise a remission of the punishment; directing nevertheless that Serjeant Hunt be degraded from his Station.”
I request to be speedily instructed.
With great respect &c
The Secy of War
